Case 3:21-cv-00514-MMH-JRK Document 43 Filed 07/08/21 Page 1 of 4 PageID 451




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


   SCOTT WYNN, an individual,

               Plaintiff,

   v.                                          Case No. 3:21-cv-514-MMH-JRK

   THOMAS J. VILSACK, in his
   official capacity as U.S. Secretary of
   Agriculture and ZACH
   DUCHENEAUX, in his official
   capacity as Administrator, Farm
   Service Agency,

               Defendants.



              CASE MANAGEMENT AND SCHEDULING ORDER

         Having considered the parties’ Joint Notice (Doc. 42) outlining their

   respective proposals for an expedited schedule to resolve the merits of this

   action, the Court enters this case management and scheduling order:

    Deadline for Defendants to answer the Complaint.            JULY 14, 2021
    Deadline for      providing    mandatory    initial         JULY 21, 2021
    disclosures.
    Deadline for disclosing expert reports.                OCTOBER 15, 2021
    Deadline for disclosing rebuttal expert reports.      NOVEMBER 8, 2021
    Deadline for completing discovery and filing          DECEMBER 3, 2021
    motions to compel.
Case 3:21-cv-00514-MMH-JRK Document 43 Filed 07/08/21 Page 2 of 4 PageID 452




    Deadline for filing cross-motions for summary              JANUARY 6, 2022
    judgment.
    Deadline for filing responses to cross-motions for        JANUARY 20, 2022
    summary judgment.
    Deadline for filing reply briefs in support of cross-     JANUARY 27, 2022
    motions for summary judgment.

         1.    The Court notes the deadlines set forth in this Order result in a

   more expeditious resolution of the case than the schedule proposed by the

   Government. While the Court acknowledges the expedited schedule will require

   the parties to work diligently to prepare this case for final adjudication, the

   Court is cognizant of the need to provide clarity to the large number of socially

   disadvantaged farmers and ranchers who were expecting relief under Section

   1005 of the American Rescue Plan Act. The preliminary injunction entered by

   the Court, while maintaining the status quo for Plaintiff, has implications that

   exceed the scope of just this case. Therefore, a more expedited schedule than

   the one proposed by the Government is required.

         2.    With respect to discovery matters, the date set forth above is the

   final date discovery shall be completed. Motions to compel brought pursuant

   to Rule 37 must be filed no later than the close of discovery. The parties should

   be aware that a stipulation to the continuance of discovery anticipates no

   discovery disputes.    Therefore, this Court will not hear discovery disputes

   arising during the stipulated continuance. The parties are further advised




                                           -2-
Case 3:21-cv-00514-MMH-JRK Document 43 Filed 07/08/21 Page 3 of 4 PageID 453




   that any extension of discovery will not result in an extension of the dispositive

   motion filing deadline or any other deadline except upon order of the Court.

         3.     The parties are reminded of their obligation to comply with the

   redaction requirements set forth in Fed. R. Civ. P. 5.2.

         4.     Pursuant to Local Rule 3.01(a), any motion and memorandum in

   support must be in a single document not to exceed 25 pages absent leave of

   Court.     Likewise, all other responses to motions may not exceed 20 pages

   absent leave of Court. However, given the extraordinary nature of this case,

   the Court will allow the parties leave to file cross-motions for summary

   judgment not to exceed 40 pages, response briefs not to exceed 40 pages, and

   reply briefs not to exceed 15 pages.     Please deliver a courtesy copy of all

   dispositive motions, responses, and replies, including copies of all relevant

   exhibits and depositions, to the chambers of the undersigned.                The

   undersigned requires the filing of complete deposition transcripts rather than

   excerpts.




                                          -3-
Case 3:21-cv-00514-MMH-JRK Document 43 Filed 07/08/21 Page 4 of 4 PageID 454




           5.   THE COURT HAS DONE EVERYTHING POSSIBLE TO SET

   APPROPRIATE DEADLINES FOR THIS CASE. THE PARTIES

   SHOULD PROCEED ACCORDINGLY.                 DO NOT ASSUME THAT THE

   COURT WILL EXTEND THESE DEADLINES.

           DONE AND ORDERED in Jacksonville, Florida this 8th day of July,

   2021.




   lc29
   Copies to:

   Counsel of Record
   Pro Se Parties




                                        -4-
